ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_06_FR.txt.                                                                                           110




                           DÉCLARATION DE Mme LA JUGE DONOGHUE

                 [Traduction]

                    En l’espèce, ni l’une ni l’autre des Parties n’a su convaincre la Cour.
                 Celle‑ci conclut, dans son arrêt, que la déclaration sur la zone maritime
                 signée à Santiago en 1952 n’a pas établi de frontière maritime.
                 En revanche, examiné à la lumière des arrangements relatifs aux phares
                 de 1968‑1969, l’accord de 1954 relatif à une zone frontière maritime
                 spéciale atteste « de manière convaincante » l’existence d’une frontière
                 ­
                 maritime qui suit le parallèle passant par la borne frontière no 1 et
                 répond ainsi au critère que la Cour a énoncé antérieurement (Différend
                 territorial et maritime entre le Nicaragua et le Honduras dans la mer des
                 Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 735,
                 par. 253).
                    Quelle est donc, alors, l’étendue de cette frontière maritime convenue
                 tacitement ? Pour répondre à cette question, la Cour a, en fait, tiré des
                 conclusions à propos de la substance d’un accord informel et non écrit.
                 Or, les Parties n’ayant abordé ni l’existence ni le contenu d’un tel accord,
                 elles n’ont donc présenté aucun élément de preuve concernant spécifique-
                 ment l’étendue qu’aurait eue la frontière maritime convenue tacitement.
                    En outre, ni l’une ni l’autre des Parties n’a évoqué la possibilité que le
                 segment initial de la frontière maritime ait pu être délimité par voie d’ac-
                 cord entre elles, le prolongement de ce segment vers le large restant à
                 déterminer conformément au droit international coutumier. Ce n’est d’ail-
                 leurs pas la seule affaire de délimitation maritime mettant en jeu une telle
                 situation (voir, par exemple, l’affaire de la Frontière terrestre et maritime
                 entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
                 (intervenant)), arrêt, C.I.J. Recueil 2002, p. 431‑432, par. 268‑269, et
                 p. 456‑457, par. 325 (points IV B) et C)). En l’espèce, cependant, comme la
                 Cour le relève, la frontière maritime convenue s’étend sur une distance
                 importante (80 milles marins), ce qui soulève des questions inédites concer-
                 nant la manière d’évaluer la proportionnalité s’agissant de la zone délimi-
                 tée sur la base de l’équidistance. Or, comme en ce qui concerne l’étendue
                 de la frontière maritime convenue, la Cour a statué sans connaître les vues
                 des Parties.
                    J’ai voté en faveur de tous les points du dispositif du présent arrêt, car
                 celui‑ci me semble donner lieu à un résultat satisfaisant compte tenu du
                 droit applicable et des éléments de preuve soumis à la Cour. Si je joins la
                 présente déclaration à l’arrêt, c’est que les circonstances de l’espèce per-
                 mettent de rappeler les mesures d’instruction qui peuvent se révéler avan-
                 tageuses lorsque des questions importantes pour les conclusions de la
                 Cour n’ont pas été pleinement abordées par les plaideurs. Par exemple,
                 ces derniers auraient pu être invités à présenter des moyens de droit ou de

                                                                                          111




5 CIJ1057.indb 219                                                                               1/12/14 08:59

                                  différend maritime (décl. donoghue)                   111

                 preuve supplémentaires. Il est en outre loisible à la juridiction saisie de
                 prononcer une décision interlocutoire ou partielle, à charge pour les par-
                 ties de préciser leur position sur les questions restant pendantes.
                    Dans de récents arrêts, la Cour s’est montrée de plus en plus disposée à
                 s’inspirer des méthodes d’autres juridictions internationales. En recourant
                 à des mesures d’instruction telles que celles que je viens de mentionner,
                 elle pourrait continuer d’enrichir sa pratique et sa jurisprudence.

                                                            (Signé) Joan E. Donoghue.




                                                                                        112




5 CIJ1057.indb 221                                                                             1/12/14 08:59

